Citation Nr: 0211802	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left and right hip 
disorders. 

(Entitlement to a higher initial rating for right knee 
disability and entitlement to a compensable initial rating 
for left knee disability will be addressed in a later 
decision) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1996 to April 1997.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that inter alia denied entitlement 
to service connection for bilateral herniation pits of the 
femoral necks, claimed as hip pain.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran submitted a timely notice of disagreement in July 
1998.  The RO issued a statement of the case (SOC) and 
received the veteran's substantive appeal in August 1998.

The veteran testified before an RO hearing officer in 
December 1998.

The Board is undertaking additional development on the issues 
of higher initial ratings for the left (0 percent) and right 
(10 percent) knees pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

FINDING OF FACT

Bilateral hip pain that began during active service has since 
resolved; there is no present hip disability.  


CONCLUSION OF LAW

A bilateral hip disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

A.  Factual Background

The veteran's service medical records (SMRs) reflect that 
bilateral knee disorders began during active service.  During 
evaluation for those disorders, some hip findings emerged.  A 
January 1997 hospitalization report notes a one month history 
of right hip pain that was worse with activity.  The examiner 
found marked tenderness over the anterior inferior iliac 
spine and along the entire rectus femoris muscle.  Right hip 
extension and rotation was painful and there was tenderness 
over the trochanter.  The diagnosis was right hip pain 
secondary to irritation of the rectus femoris muscle.  

A February 1997 radio-tracer uptake study showed images 
consistent with stress changes of both knees and a herniation 
pit on the lateral aspect of the right femoral neck.  An 
April 1997 report notes that right hip pain had significantly 
improved.  

In March 1997, an Air Force physical evaluation board found 
the veteran to be unfit for further military service because 
of knee disability.

An April 1997 treatment report notes follow-up for bilateral 
knee pain and right hip pain with significant improvement.  
The right hip had normal range of motion but there was mild 
right groin pain.  The assessment was bilateral knee pain 
with no new trauma.  Chronic pain issues and stretching 
exercises were discussed with the veteran.

In April 1997, the veteran advised the RO that he also 
desired to be evaluated for stress fractures of the left hip. 

In June 1997, the RO received the veteran's original claim 
and a March 1997 final medical evaluation board report from 
the Air Force.  The report notes that right and left femoral 
herniation pits are a normal variant.  The final diagnoses 
included right hip pain secondary to irritation of the rectus 
femoris muscle, especially in its origin where it inserts 
into the anterior inferior iliac spine.

According to a July 1997 VA hip examination report, the 
veteran complained of chronic bilateral hip and knee pain.  
The right hip could forward flex to 110 degrees, externally 
rotate 45 degrees, and internally rotate 35 degrees.  The hip 
could abduct to 40 degrees and adduct to 20 degrees.  Right 
trochanteric tenderness was noted.  The left hip could 
forward flex to 120 degrees, externally rotate 35 degrees, 
and internally rotate to 20 degrees.  The left hip could 
abduct to 45 degrees and adduct to 30 degrees.  The actual 
range of motion of either hip was non-tender.

The relevant impression was mild trochanteric tenderness of 
the hips, bilaterally, that would resolve with medical 
management. 

In July 1997, the RO denied the service connection claim for 
hip pains on the basis of no chronic condition shown.

In December 1998, the veteran testified before an RO hearing 
officer that X-rays had recently been taken of the hips and 
knees at Greenville.  He testified that his hips first began 
to hurt after running in December 1996 when he was told it 
was due to stress fractures.  Since service he has seen his 
chiropractor for exercises that are for both the knees and 
the hips.  His representative indicated that VA treatment 
reports from Greenville were available.

In January 1999, the RO received additional VA outpatient 
reports from Greenville that show complaint of knee pain in 
September 1998.  Additional copies of SMRs were received 
also.  The reports do not mention any hip pain.  

In November 2000, the Board remanded the case to the RO for 
an additional examination of the hips.  

The veteran underwent VA examination of the hips in July 
2001.  The examiner reviewed the claims file and reported 
that the veteran's hip symptoms had resolved and that the 
veteran had no further hip difficulties, including range of 
motion or activities of daily living.  The remainder of the 
report addressed other disorders.

In April 2002, the RO issued a supplemental statement of the 
case (SSOC) that discusses VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)).

B.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The veteran has been 
provided with a VA examination to determine the nature and 
extent of his hip pain.  He and his representative have been 
provided with an SOC and an SSOC that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  The April 2002 supplemental 
statement of the case notifies the veteran what evidence he 
must submit and what evidence VA would try to obtain.  There 
is no identified evidence that has not been accounted for.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim for service connection for bilateral 
hip pain and that the requirements of the VCAA have been 
satisfied.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no question that the veteran had bilateral hip pain 
during active service, as that fact is amply demonstrated by 
the SMRs and the veteran's testimony.  There is no question 
that the hip pain has fully resolved since active service.  
Therefore, the question is whether service connection is 
authorized for a disorder that has fully resolved.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), (where 
the veteran had some high blood pressure readings during 
active service but currently his blood pressure was within 
normal limits), the Court stressed that there must be a 
current disability in order for the claim to be plausible.  
The Court has also stressed that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability 
[emphasis in original].  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Because no resulting disability has 
been shown with respect to the veteran's bilateral hip pain, 
which unquestionably began during active service but which 
has resolved since that time, the Board must therefore find 
that the preponderance of the evidence is against the claim 
and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim must 
therefore be denied.  

The Board also mentions that in cases where there is no 
factual dispute concerning the evidence and where the law 
itself is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for left and right hip 
disorders is denied



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



